DETAILED ACTION
	Claims 1-5 and 7-16 are pending.
	Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an electrode comprising a three dimensional nanostructure including a nanoporous aerogel and an ionomer surrounding the surface and a catalyst, wherein the surface of the aerogel is substituted with a hydrophobic functional group.
Prior art Kwon (US 2012/0244457) teaches an electrode comprising a three dimensional nanostructure including a nanoporous aerogel and an ionomer surrounding the surface and a catalyst.  Kwon does not teach that the surface of the aerogel is substituted with a hydrophobic functional group.
Claim 13 recites mixing a nanoporous aerogel with an ionomer to prepare a mixture, adding a catalyst to the mixture, and coating it.  Prior art Kwon teaches impregnating a nanoporous aerogel with an ionomer.  Kwon does not teach mixing the aerogel with the ionomer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729